Citation Nr: 9910532	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-06 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 70 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1943 to November 
1945.  He was a prisoner of war of the German Government from 
March 1944 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The appeal was remanded by the Board in March 1997.  

In an October 1997 statement the veteran indicated that he 
was almost totally deaf due to war involvement.  The issue of 
entitlement to service connection for bilateral hearing loss 
is referred to the RO for its consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's anxiety neurosis is manifested by 
nightmares, sleep difficulty, flashbacks, and social 
isolation, such that his reliability, flexibility, and 
deficiency are impaired to an extent that he is demonstrably 
unable to obtain or retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for anxiety 
neurosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (4.132, Part 4, 
Diagnostic Code 9400, 9405, effective prior to November 7, 
1996), 4.130, Diagnostic Code 9411 (from November 7, 1996) 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The veteran has been afforded VA examinations and 
a personal hearing, and treatment records have been obtained.  
The Board is satisfied that all necessary assistance has been 
provided regarding the claim and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
anxiety neurosis.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The report of a September 1994 VA psychiatric examination 
reflects that the veteran reported that he became depressed 
easily and wished that he was dead.  He indicated that he 
would become upset very easily.  He was oriented in all three 
spheres.  His judgment was intact.  His memory was intact.  
The diagnoses included major depression and rule out post-
traumatic stress disorder (PTSD).  

The report of a January 1998 VA psychiatric examination 
reflects that the veteran complained of depression, memories 
of combat and being a prisoner of war, nightmares, sleep 
difficulties, chronic anxiety and depression.  He reported 
seeing hallucinations of dead people lying all around him.  
He had frequent suicidal thoughts and had made several 
attempts.  He was oriented and no memory loss was claimed.  
His speech was logical and sequential.  He had a depressed 
mood and similar affect.  There were frequent sleep problems 
that led to sleeping during the day.  The examiner opined the 
veteran had flashbacks and multiple symptoms of PTSD that had 
resulted in severe social impairment, isolation, and 
withdrawal.  It was further clinically indicated that 
industrial impairment would be serious or severe if the 
veteran were still in the work force.  The diagnoses included 
PTSD and the veteran's Global Assessment of Functioning (GAF) 
was indicated to be 30. 

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders were changed, 
effective November 7, 1996.  See Rating Schedule, Mental 
Disorders, 61 Fed. Reg. 52, 695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet.App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet.App. 461, 465-67 (1997).  However, 
in Rhodan v. West, 12 Vet.App. 55 (1998), it was held that 
the new rating criteria regarding mental disorders could not 
have retroactive application prior to November 7, 1996.  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected anxiety neurosis under the old 
criteria both prior to and from November 7, 1996, and under 
the new criteria as well from November 7, 1996.  

The veteran has been awarded a 70 percent schedular 
evaluation under Diagnostic Codes 9400-9405 of the Rating 
Schedule.  In order for the veteran to be awarded a 
100 percent schedular evaluation under Diagnostic Code 9400 
or 9405, in effect prior to November 7,1 996, he must be 
totally isolated in the community, or exhibit totally 
incapacitating psychoneurotic behavior equating to a profound 
retreat from mature behavior, or be demonstrably unable to 
obtain or retain employment.  He only need meet one of these 
criteria.  Johnson v. Brown, 7 Vet.App. 95 (1994).

The Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., indicates that a GAF score of 21 to 30 reflects 
behavior that is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment, or inability to function in almost all areas (e.g. 
stays in bed all day, no job, home, or friends).  With 
consideration of the above and the competent medical evidence 
that reflects that the veteran's symptoms associated with his 
service-connected psychiatric disorder have resulted in 
social impairment, isolation, and withdrawal, and severe 
impairment in industrial capacity, the evidence is in 
equipoise with respect to whether or not the veteran's 
unemployment is related to his service-connected anxiety 
neurosis.  In resolving all doubt in the veteran's behalf, a 
100 percent evaluation for anxiety neurosis is warranted on 
the basis that he is unemployable due to his anxiety 
neurosis.  38 U.S.C.A. §§  1155, 5107; 38 C.F.R. §§  4.7, 
4.132, Diagnostic Codes 9400, 9405 (effective prior to 
November 7, 1996); Johnson, supra.


ORDER

An increased rating of 100 percent for anxiety neurosis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Error! Not a valid link.

